*301Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered June 8, 2004, which, in an action pursuant to Insurance Law § 3420 (a) (2), granted plaintiffs motion for summary judgment insofar as to direct that defendant insurer pay plaintiff proceeds of $100,000 under the subject Lability policy, unanimously affirmed, without costs.
Defendant’s unexplained delay in disclaiming coverage for six months after having been notified of the lawsuit against its insured was untimely, and thus ineffective (see Insurance Law § 3420 [d]; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028, 1029 [1979]). We have considered defendant’s remaining contentions and find them unavailing. Concur—Tom, JP., Andrias, Ellerin, Nardelli and Sweeny, JJ.